): I had hoped that I would not have to deliver this statement today, as would have been the case if the cause of my people had been genuinely heard and justly resolved and if hearts and minds had acted to lift my people from oppression.
As everyone is aware, we accepted the primacy of international law and the resolutions of international legitimacy, and made a historic and immense sacrifice when the Palestine Liberation Organization (PLO), the sole legitimate representative of the Palestinian people, accepted the establishment of the State of Palestine based on the 4 June 1967 borders, with East Jerusalem as its capital.
What more can be asked of us? We remain committed to the agreements reached with Israel in 1993. However, Israel must reciprocate and act forthwith to resolve all the final-status issues. It must cease all its settlement activities and acts of aggression against our cities, villages and refugee camps. It must cease its policies of collective punishment, its demolition of Palestinian homes, its extrajudicial executions and the arrest of our people. It must release our prisoners and detainees, all thousands of them, and cease its aggression and provocations against the holy Al-Aqsa Mosque, for all these policies and practices prevent the creation of an environment in which peace can prevail in our region.
How can anyone seeking peace commit such actions? In this regard, we reaffirm that we find the current situation unacceptable. We will never accept the humiliation of our people. We will never accept temporary or interim solutions. Our people will never agree to forgo their national institutions and the other achievements that were won through great sacrifice, suffering and pain. We will preserve the independence of Palestinian decision-making. We will act to fulfil the aspirations of our people through political and diplomatic means, while relying on international law and the legitimacy of international resolutions via the United Nations and all international forums. We will seek to mobilize Arab and international efforts to that end. We will not accept the continuation of the status quo.
The 1993 Oslo Accords were intended to end the occupation, to achieve an independent State of Palestine within five years. Yet, Israel renounced the agreements it signed and persists in its occupation and continues to expand its illegal settlements, thereby undermining the realization of the two-State solution on the basis of the 1967 borders. Does Israel want one State? None of the 12 Security Council resolutions condemning Israeli settlements in the occupied Palestinian territory since 1967 has been implemented, and Israel therefore pursues its plans for the seizure of more Palestinian land in the West Bank, including East Jerusalem, with impunity. The violent actions of Israeli settlers have gone as far as the formation of terrorist groups that burn homes and kill entire families, destroy properties and uproot the trees that are the livelihood of Palestinian families.
Israel’s disrespect and contemptuous policies have led to attempts to legalize the settlements and the settlers’ colonization of our occupied land since 1967 and even to the Israeli Prime Minister’s claim that the call for the cessation of settlements and their dismantlement constitutes ethnic cleansing. All such claims and attempts are null and void; they are clearly in grave breach of international law.
So, who then is practising ethnic cleansing? In that regard, I am compelled to warn the General Assembly again that what the Israeli Government is doing in pursuit of its expansionist settlement plans will destroy whatever chance is left for the adoption of the two-State solution based on the 1967 borders. The settlements are illegal in every respect and in any form. We will therefore continue to exert all efforts for the adoption of a Security Council resolution on the settlements and the terror perpetrated by the settlers. To that end, we are currently undertaking extensive consultations with the Arab countries and other friendly countries. We hope that no one will cast a veto against this draft resolution.
The racial discrimination against the Palestinian people has become a daily reality as Israel continues to favour the Israeli settlers on our occupied land, including by granting them permits for residential construction, factories, economic projects and infrastructure, such as roads, electricity and water networks. At the same time, Israel is preventing the Palestinians — the owners of the land — from using their land and prohibiting them from developing their economy in the West Bank, including Jerusalem, the Jordan Valley and the Palestinian shores on the Dead Sea. It continues with its illegal blockade of the Gaza Strip, as well as with its illegal alteration of the identity and status of occupied East Jerusalem and its acts of aggression and provocation against our Christian and Muslim holy sites, especially the Al-Aqsa Mosque. That is playing with fire. I repeat, it is playing with fire. No one knows what may happen if those acts of aggression continue.
All of those Israeli policies, actions and measures are reasons for the failure of every international effort for the past 13 years, particularly those of the Quartet, in the same way that Israel has sabotaged the efforts of successive American Administrations over the decades. In that regard, I have to once again appeal to the United Nations to help provide international protection for the Palestinian people, who since 1967 have been suffering under occupation in the West Bank, including East Jerusalem, and in the Gaza Strip. I am very grateful in that regard to the Secretary-General and the members of the Security Council, who convened an Arria Formula meeting of the Council to explore the possibilities of international protection for our people, and I urge that such efforts continue. If the United Nations cannot ensure our protection, who will?
Today Israel continues its attempts to evade the possibility of an international conference for peace, an idea proposed by France and supported by most of the countries of the world. A ministerial meeting, in which 28 countries and three intergovernmental organizations participated, was held in Paris in June to prepare for the convening of such a conference. We continue to hope that holding such a conference can lead to the establishment of a mechanism and a defined time frame for ending the occupation, in accordance with the relevant resolutions of international legitimacy, the principle of land for peace and the Arab Peace Initiative — which, among other things, calls for a just and agreed-on solution for Palestinian refugees, in accordance with resolution 194 (III). We hope that every country in the world will support convening such a peace conference before the end of this year. Without an international peace conference and direct negotiations between us and the Israelis, how can we make peace or even speak about it?
Instead of ensuring that Israel acknowledges the atrocities it continues to commit against our people, the Israeli Prime Minister has had the audacity to criticize Palestine’s statement at the Arab League Summit in Nouakchott, Mauritania, because it referred to the Balfour Declaration. I say to him today that our recognition in 1993 of the existence of the State of Israel, a recognition that continues to be valid, is not free of charge. Israel should reciprocate with its own recognition of the State of Palestine and end its occupation of our land, so that the State of Palestine and the State of Israel can coexist alongside each other, in peace and security, as good neighbours, each within secure and recognized borders.
There is no conflict between us and the Jewish religion and people. Our conflict is with the Israeli occupation of our land. We have full respect for the Jewish religion, which is a monotheistic one, just as we respect other religions, and in that regard we condemn the catastrophe of the Holocaust that befell the Jewish people in Europe during the Second World War. It was one of the most heinous crimes ever perpetrated against humankind. A historic reconciliation between the Palestinian and Israeli peoples requires that Israel acknowledge its responsibility for the Nakba that is still being inflicted on our people to this very day. Such an acknowledgement would open a new era of coexistence and serve to build bridges rather than walls. I believe that the Arab Peace Initiative embodies a reasonable, sensible solution. Yet Israel continues to insist on being selective, picking and choosing only parts of the Initiative, such as insisting on establishing relations with the Arab countries before ending its occupation of Palestine. That is simply a recipe for more conflict in the region. We will not accept it and neither will anyone else. The Arab Peace Initiative should be implemented in full, from A to Z, and Israel must understand that.
By the end of the coming year, 100 years will have passed since the Balfour Declaration; 70 since the Nakba of the Palestinian people; and 50 since Israel occupied the West Bank, including East Jerusalem, and the Gaza Strip. Yes, 100 years have passed since the promulgation of the infamous Balfour Declaration, whereby Britain gave the land of Palestine to another people without any right, authority or consent from anyone. That paved the way for the Nakba and the Palestinian people’s dispossession and displacement from their land. As if that were not enough, the British mandate translated the Declaration into policies and measures that helped to perpetrate heinous crimes against a peaceful people in their own land, a people who had never attacked or taken part in a war against anyone. As we approach the 100th anniversary of that infamous Declaration, we would like to ask the British to draw the necessary lessons and shoulder their historical, legal, political, material and moral responsibilities for it, including an apology to the Palestinian people for the disasters, misery and injustice that it has created, and to act to rectify that historic catastrophe and remedy its consequences, including through recognition of the State of Palestine. That is the least Britain can do.
In addition, since 1948, Israel has persisted in its contempt for international legitimacy by violating resolution 181 (II), known as the partition resolution, which called for the establishment of two States on the historic land of Palestine according to a specific partition plan. Israeli forces seized more land than was allotted to Israel, constituting a grave breach of Articles 39, 41 and 42 of the Charter of the United Nations. In paragraph (c) of that resolution, the General Assembly requests that the Security Council
“determine as a threat to the peace, breach of the peace or act of aggression, in accordance with Article 39 of the Charter, any attempt to alter by force the settlement envisaged by this resolution”.
Regrettably, however, the Security Council is not discharging its responsibility to hold Israel accountable for seizing territory allotted to the Palestinian State under the partition resolution. Over half of the Palestinian territory was taken by Israel. To reiterate, the Security Council is not discharging its responsibility to hold Israel accountable for its seizure of territory allotted to the Palestinian State under the partition resolution. I appeal to everyone to read resolution 181 (II) once again.
We continue our efforts to promote a culture of peace among our people. We stand firmly against terrorism in all its forms and manifestations. We condemn terrorism regardless of who perpetrates it or where it is perpetrated. Our region has been the principal victim of terrorism, a scourge that it has endured for many years. We support the unity of people and respect for territorial integrity. We are in favour of reaching political solutions for the conflicts in Syria, Libya, Iraq and elsewhere. We commend the efforts of the Kingdom of Saudi Arabia to strengthen the foundations of legitimacy in Yemen. We support the efforts to confront and overcome terrorism, extremism, sectarianism and violence. I appeal to everyone to stand united against terrorism. Terrorism knows no religion.
In that connection, I wish to reaffirm that there is no way to defeat terrorism and extremism and achieve security and stability in our region unless we end the Israeli occupation of Palestine and ensure the freedom and independence of the Palestinian people. Fighting terrorism and extremism begins with the ending of the Israeli occupation of Palestine.
We continue our genuine, dedicated efforts to achieve Palestinian reconciliation with the formation of a national unity Government in accordance with the political platform of the Palestine Liberation Organization and the holding of presidential and parliamentary elections. We are committed to rebuilding Gaza, alleviating the hardships of our people and lifting the illegal blockade imposed on them.
Our hand remains outstretched to those interested in peacebuilding. There is one outstanding question that we have to keep asking over and over again, namely, is there any leader in Israel, the occupying Power, who truly desires to make peace and abandon the mentality of hegemony, expansionism and colonization? Is there any Israeli leader who will recognize the rights of our people and end the historical injustice inflicted upon them? It is Israel’s breach of the agreements it has signed and its failure to comply with the obligations it has assumed that have caused the deadlock and stalemate in which we find ourselves.
The State of Palestine, which was accorded the status of observer State in the United Nations with the support of 138 countries, is a State under occupation. The Executive Committee of the Palestine Liberation Organization — the only legitimate representative of the Palestinian people wherever they may be — acts on behalf of our people and as their Government. The Palestine National Council is the Parliament of the State of Palestine, as reflected in resolution 67/19.
We have not lost hope yet. We expect the international community to shoulder its responsibilities. We call on countries that have acted against our people to rectify such injustices. Moreover, we appeal to countries that have not yet recognized the State of Palestine to do so. Those who believe in the two-State solution — and everyone speaks about the two-State solution — should recognize both States and not just one of them.
I invite the General Assembly to mark this seventy- first session by declaring 2017 as the international year to end the Israeli occupation of our land. In June 2017 half a century will have elapsed since the abhorrent Israeli occupation began. I also appeal to members, as a follow-up to resolution 67/19, to adopt a draft resolution that will enable Palestine to submit and co-sponsor draft resolutions on subjects other than the question of Palestine and to support our efforts to enhance Palestine’s legal and political status by granting it additional responsibilities to chair committees and groups as we continue our quest for full membership in international organizations.
Given all this, the international community is called upon, now more than ever, to exert all efforts to bring an end to the Israeli occupation of the land of the State of Palestine. As members are aware, this is the longest and the last occupation in contemporary history. If the international community were to deliver on its ability to advance the rights of our people, ensure the exercise of those same rights and end the oppression and injustice imposed on our people for seven decades, that would surely present a unique opportunity for peace, stability and coexistence in our region and between the Palestinian and Israeli people. It would create a better future for the current generation and succeeding generations. It would be a beginning, a basis for ending extremism and violence in our region and the world.
I hope, from the depths of my heart, that the Israeli occupation of our land will end, that we can defeat terrorism, that the current conflicts will be concluded and that peace will prevail in our region and around the world. Our people will continue to open the door to peace and do all we can to grant our people freedom and independence. We will remain steadfast in our land, and we will work to prepare the future of the next generation. It is my hope that I will not have to deliver this same statement again next year. It is our collective responsibility to ensure that 2017 is the year when the occupation ends. Will the Assembly discharge that responsibility? I truly hope so.
